NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             APR 09 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANNE MARIE BAGBY,                                No. 12-35282

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01581-PK

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                        Argued and Submitted March 3, 2015
                                 Portland, Oregon

Before: FISHER, PAEZ, and IKUTA, Circuit Judges.

       Anne Marie Bagby appeals the district court’s judgment affirming the denial

of her application for Supplemental Security Income. We have jurisdiction under

28 U.S.C. § 1291. We affirm in part, reverse in part, and remand for further

proceedings.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      “We ‘review the district court’s order affirming the [Social Security

Administration] Commissioner’s denial of benefits de novo . . . to ensure that the

Commissioner’s decision was supported by substantial evidence and a correct

application of the law.’” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009) (quoting Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995))

(alterations omitted).

      1. We conclude that substantial evidence supports the administrative law

judge’s (“ALJ’s”) reasons for discounting Dr. Richardson’s opinions and Dr.

McCarthy’s November 2006 Global Assessment of Functioning (“GAF”) score.

See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Dr. Richardson

stated that Bagby experienced multiple episodes of decompensation, but there is no

evidence in the record of these episodes. His evaluations of Bagby’s limitations

also contain internal inconsistencies. Similarly, although Dr. McCarthy assigned

Bagby a GAF score of 40 in November 2006, she noted one month later that Bagby

had significantly improved, casting doubt on the continued validity of the

November GAF score. The ALJ otherwise did not discount Dr. McCarthy’s

anxiety and posttraumatic stress disorder assessments. Substantial evidence thus

supports the ALJ’s decision to discount these findings.




                                         2
      2. The ALJ did not err with regard to third-party witness Pitt’s statements.

Although the ALJ did not agree with Pitt’s conclusion about whether Bagby could

“survive in the common work force,” the ALJ “strongly considered [Pitt’s] report,

[and] f[ou]nd that the activities listed by [Pitt] are very similar to those expressed

by [Bagby], showing few actual limitations.” Bagby fails to show error in the

ALJ’s consideration of Pitt’s report.

      3. Bagby next argues that, despite fully crediting Dr. Stuckey’s opinion, the

ALJ failed to incorporate Dr. Stuckey’s finding that Bagby faced moderate

limitations in her ability to “[r]espond appropriately to usual work situations and to

changes in a routine work setting” in his residual functional capacity (“RFC”)

assessment. We agree.

      The ALJ’s RFC assessment limited Bagby to “simple, repetitive tasks,” no

contact with the public, and “occasional interaction with coworkers.” It did not

reflect Dr. Stuckey’s finding that Bagby was limited in her ability to “[r]espond

appropriately to usual work situations and to changes in a routine work setting.”

This is distinct from Bagby’s limited ability to interact with others, to understand,

remember, and follow “complex instructions,” and to “make judgments on

complex work-related decisions.” See 20 C.F.R. § 416.921(b) (describing “basic

work activities” to include, separately, “(3) Understanding, carrying out, and


                                           3
remembering simple instructions; . . . (5) Responding appropriately to supervision,

co-workers and usual work situations; and (6) Dealing with changes in a routine

work setting”).1

      Because the RFC assessment failed to include all of Bagby’s credible

limitations, the ALJ posed an incomplete hypothetical to the vocational expert. See

DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991).2 On remand, the RFC

assessment must incorporate all of Bagby’s credible limitations.

      4. Because we conclude that the RFC assessment was improper, we decline

to address whether the ALJ erred in concluding that Bagby’s statements were not

credible to the extent they were inconsistent with the RFC assessment. On remand,

the ALJ may reassess Bagby’s credibility.



      1
        We reject Bagby’s argument that the ALJ erred in failing to incorporate Dr.
Stuckey’s findings regarding Bagby’s limited ability to interact with supervisors.
As the record reflects, the ALJ included limitations in interactions with coworkers,
and Bagby has not demonstrated a basis for distinguishing between interactions
with coworkers and supervisors.
      2
        Stubbs-Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008), is inapposite.
Stubbs-Danielson concluded that an RFC assessment limiting the claimant to
“simple, routine, repetitive sedentary work” effectively captured the claimant’s
limitations with regard to concentration, persistence, and pace because the
examining physician opined the claimant could carry out work on a sustained basis
so long as it was simple and unskilled. Id. at 1174. Here, by contrast, the RFC
assessment did not capture Bagby’s limitations in responding appropriately to
work situations and adapting to change.

                                         4
      5. For the same reason, we decline to address any issues regarding the jobs

identified by the vocational expert. On remand, we do not preclude the parties

from raising arguments about other work Bagby can perform based on a proper

RFC assessment.

      6. On remand, the district court is directed to remand this case to the

Commissioner for proceedings consistent with this memorandum. The parties

shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         5